SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX End of enrollment of the Voluntary Separation Incentive Plan Rio de Janeiro, May 5 th , 2014 – Petróleo Brasileiro S.A – Petrobras announces that the enrollment period for the Voluntary Separation Incentive Plan (PIDV), announced to the market on January 17, ended on March 31. Validated PIDV enrollment reached 8,298 employees, which represents 12.4% of the company’s total workforce. We expect 55% of the separations to take effect in 2014. Significant cost savings will be reached and should amount, conservatively, to R$ 13 billion from 2014 to 2018. The estimated amount of the financial incentives to be paid to employees enrolled in the Plan will be provisioned in the first quarter of 2014 Financial Statements, totaling R$ 2.4 billion, with an effect of R$ 1.6 billion on the result, net of deferred taxes of R$ 815 million. We expect the cost of this financial incentive to be compensated within 9 months after the separation of the employee, on average. The PIDV was developed to adjust the company’s personnel to the challenges of the 2014-2018 Business and Management Plan and to the goals of the Cost Optimization Program (PROCOP), considering knowledge retention, which is essential to the Company’s growth and operational continuity in a safe and sustainable manner. Moreover, PIDV comes in line with the expectations of thousands of our employees. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 5, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
